Citation Nr: 1019865	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-31 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a chronic 
skin disorder (also claimed as a skin rash and dermatitis), 
including as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1971, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  In an unappealed April 1994 decision, the RO denied a 
claim for service connection for a skin disorder, including 
as due to herbicide exposure, finding no evidence that showed 
the Veteran's skin disorder was associated with herbicide 
exposure or any other basis for service connection.  

2.  Evidence received since the April 1994 decision is 
cumulative or redundant, does not show that the Veteran's 
current chronic skin disorder is related to his military 
service, and therefore does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a chronic skin disorder, to include as 
due to Agent Orange exposure.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for a chronic skin disorder, 
including as due to exposure to Agent Orange.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. §§ 3.156, 20.1105.  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2009).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  Generally, a claim which has 
been denied in an unappealed RO decision or an unappealed 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

In an October 2008 statement of the case, it appears that the 
RO reopened the Veteran's claim for service connection for a 
skin disability and denied the claim on a de novo basis.  
While the RO has adjudicated the issue on a de novo basis, 
the Board is under a legal duty in such a case to determine 
if there was new and material evidence received, regardless 
of the RO's action.  See Jackson v. Principi, 265 F. 3d. 1366 
(Fed. Cir. 2001).  Accordingly, the Board will initially 
adjudicate whether new and material evidence has been 
received to reopen the Veteran's claim for entitlement to 
service connection for a chronic skin disorder, including as 
due to Agent Orange exposure.   

Prior to the current claim, the Veteran's claim for 
entitlement to service connection for a chronic skin disorder 
was last denied by the Roanoke, Virginia RO in an April 1994 
decision letter.  The Veteran did not appeal the decision and 
it became final.  The Board notes, however, that it appears 
that the Veteran never received this decision, as it was 
returned to sender with a notation from the U.S. Postal 
Service that "forwarding expired" for the Veteran.  The 
Veteran is advised that "[t]he duty to assist is not always a 
one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Moreover, the Veteran, alone, is responsible to keep 
the RO informed of his current address, and to report any 
change of address in a timely manner.  If he does not do so, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  

In any event, the RO denied the Veteran's claim in April 1994 
for fundamentally the same reasons that the Board did in its 
December 1986 decision (of which there is no indication that 
the Veteran did not receive), that is, the Veteran's chronic 
skin disorder was not associated with herbicide exposure and 
that there was no other basis for service connection.  In 
October 2007, the Veteran submitted a request to reopen a 
claim for service connection for a chronic skin disorder, 
including as due to Agent Orange exposure.    

The evidence of record prior to the April 1994 decision 
included the Veteran's service treatment records, a VA 
medical examination and contentions by the Veteran.  A 
November 1984 VA examiner noted that the Veteran reported 
having a skin rash since Vietnam.  The Veteran stated he was 
told at the time that he had bamboo poisoning and was given 
some shots in July 1969.  The Veteran asserted that it 
cleared up until the fall of 1972 and the rash came back.  
The Veteran reported extensive Agent Orange exposure and told 
the VA examiner that one physician told him it was psoriasis 
and another physician said his problem was due to exposure to 
Agent Orange.  The Veteran reported the rash was much worse 
in cold weather and sometime worse in very hot weather.  The 
examiner diagnosed the Veteran with chronic dermatitis of the 
lower extremities and groin.  

Evidence received since the final April 1994 decision 
includes VA treatment records from 2003 to 2007, various 
private treatment records and the Veteran's contentions.  The 
Board notes the Veteran's contention that he provided VA with 
records from the Salem VA Medical Center (VAMC) from 1972 
discussing his Agent Orange exposure and his skin disorder.  
The Board has looked at the file extensively, however, and it 
appears that the Veteran is referring to copies of the 1984 
VA examination, during which the Veteran referred back to 
problems in 1972.  There are no 1972 records in the claims 
file and the RO made a request for all records from 1971 
onward from the Salem VAMC.  The only records available 
between 1971 and 2003 were from 1984 and a few from 2003.  

The new VA treatment records and private treatment records 
show the Veteran suffers from a chronic skin disorder, 
variously diagnosed as dermatitis, psoriasis, pityriasis 
rosea and urticaria.  None of these records, however, contain 
any competent indication that the Veteran's current chronic 
skin disorder is in any way related to his military service, 
including as due to Agent Orange exposure.  The Veteran's 
contentions are cumulative and redundant of the evidence of 
record at the time of the last prior final denial of his 
claim; he continues to assert that his chronic skin disorder 
is related to his military service, including as due to Agent 
Orange exposure.  

While there is some evidence the Veteran has submitted that 
is new, it must also be considered material.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Here, 
the newly submitted evidence is cumulative and redundant and 
does not provide anything material regarding whether the 
Veteran has a chronic skin disorder that is related to his 
military service.  

In sum, the evidence the Veteran has provided to VA in his 
current claim to reopen is substantially similar to the 
statements and evidence the Veteran provided prior to the 
April 1994 final decision; it does not relate to the crucial 
unestablished fact necessary to substantiate the claim, as 
the new evidence shows merely that the Veteran currently 
suffers from a chronic skin disorder.  Therefore, there is no 
new evidence relating the Veteran's chronic skin disorder to 
his military service, including as due to Agent Orange 
exposure.  

Accordingly, the newly submitted records and contentions do 
not provide any new competent evidence that would indicate 
that the Veteran's has a current disability that was incurred 
during or related to his period of honorable service; rather 
it is cumulative and redundant evidence, already received and 
considered in the final decision of April 1994.  Since there 
is no new competent non-redundant evidence that has any 
bearing as to whether the Veteran's current chronic skin 
disorder is related to his military service, the evidence 
does not raise a reasonable possibility of substantiating the 
claim and thus is not material to the Veteran's claim.  

Consequently, the Board finds that new and material evidence 
has not been received since the April 1994 decision and 
reopening of the claim for service connection for a chronic 
skin disorder, to include as due to Agent Orange exposure, is 
not warranted.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The elements of proper notice included 
informing the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
The Board notes the most recent re-adjudication was 
accomplished by the RO in January 2010.  

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was notified of the respective duties of the 
claimant and of VA.  In November 2007 the Veteran was advised 
of the previous denial of service connection and the basis 
for that denial, as well as of the requirement that he submit 
new and material evidence, that the RO would assist him in 
obtaining additional information and evidence, and of the 
responsibilities on both his part and VA's in developing the 
claim.  See Kent.  The November 2007 letter provided the 
Veteran with the specific notice required by Dingess, supra.  
The Board notes, however, that this letter appears deficient 
in providing Kent notice.  The November 2007 letter did not 
refer to the last previous denial of the Veteran's claim 
(which was April 1994) or the Board's December 1986 decision 
denying the claim or even the RO's December 1984 rating 
decision.  Rather, the letter referred back to the original 
rating decision denying the Veteran's claim, in November 
1984.  In addition, the reason given for why the Veteran's 
claim was previously denied was because a skin rash was not 
shown by the evidence of record (this is perhaps somewhat 
poorly worded, since it appears the November 1984 rating 
decision denied the Veteran's claim for a skin rash because 
his service treatment records did not show a skin rash of the 
legs or ankle).  This is a correct rationale for the November 
1984 denial, but not for the last final denial of the 
Veteran's claim.  In fact, the Veteran's last final denial of 
this claim was in April 1994, when the RO denied the 
Veteran's claim because his chronic skin disorder was not 
associated with herbicide exposure and there was no other 
basis for service connection.  

In the instant case, neither the Veteran nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim. 
Nevertheless, the Board has considered whether the defective 
notice provided to the Veteran resulted in prejudicial error.

Although the above November 2007 letter may not have provided 
adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that 
this notice problem does not constitute prejudicial error in 
this case because the record reflects that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim after reading the above letter as well 
as the rating decision, statement of the case, and the 
supplemental statement of the case.  See Shinseki.  In fact, 
the October 2008 statement of the case specifically discusses 
some prior final rating decisions and the rationale for the 
denials.  In addition, although the statement of the case 
reopened the claim (incorrectly, as noted above) and 
addressed service connection, the RO's denial at that time 
addresses that there is no competent evidence relating the 
Veteran's chronic skin disorder to his military service, 
including as due to Agent Orange exposure.  Further, the 
Veteran has been represented by a Veteran's Service 
Organization during this appeal process and has had a 
meaningful opportunity to assist in development of his claim.  
Thus, the Veteran was accordingly made well aware of the 
requirements for new and material evidence to reopen his 
claim for a chronic skin disorder.  The Veteran has also 
displayed some actual knowledge of the requirements to 
reopen, as he continues to assert that he first developed a 
skin condition in Vietnam and it has continued to the present 
day, pointing to his exposure to Agent Orange and his 
diagnoses and thus relating the chronic skin disorder to 
service.  

For the foregoing reasons, the Board finds that VA's failure 
to provide the appellant with adequate VCAA notice, in 
accordance with Kent, supra, did not affect the essential 
fairness of the adjudication of her claim and, therefore, 
such error is harmless.  Accordingly, the Board finds that VA 
has satisfied its duty to notify under the VCAA in accordance 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), in 
view of the fact that any notice defect did not affect the 
essential fairness of the adjudication of the appellant's 
claims.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  Private treatment records have been 
associated with the file.  Statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  





ORDER

New and material evidence not having been received, the 
appeal to reopen a claim for service connection for a chronic 
skin disorder, including as due to exposure to Agent Orange, 
is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


